Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 1 of 8




           EXHIBIT E
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 2 of 8




                    businessinsider.com




                    Alexandra Ma Feb 18, 2019, 11:42 AM

                    6-8 minutes



                    Facebook on Friday suspended four viral news channels that
                    broadcast videos that were critical of US policy or exploited
                    tensions, CNN reported.

                    Those channels are operated by Maffick Media, which is
                    majority-funded by Ruptly, a subsidiary of Russia's state-
                    funded RT broadcaster.

                    Facebook doesn't require pages to disclose who funds them
                    — but the tech giant said it suspended those channels anyway
                    so viewers wouldn't "be misled about who's behind them."

                    RT's editor-in-chief attacked Facebook's decision on Monday.
                    Maffick's CEO also described the suspension as
                    "unprecedented discrimination."

                    The editor of the Russian state-owned broadcaster RT has
                    attacked Facebook for suspending four viral video channels that
                    broadcast Kremlin talking points to millennials.



1 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 3 of 8

                    Facebook on Friday suspended Soapbox, which makes videos
                    about current affairs; Waste-Ed, an environmental channel;
                    Backthen, a history channel; and In the Now, a millennial-focused
                    news channel, CNN reported.

                    Those channels publish videos critical of US and NATO foreign
                    policy, American waste habits, and news issues like Russia being
                    barred from the 2018 Winter Olympics. While the videos do not
                    overtly criticize the US and applaud Russia, they often play on
                    tensions in the US.

                    Read more: These 30 Facebook ads were shared by Russian
                    trolls just days before the 2016 election. Some were so subtle you
                    probably didn't realize they were ads.

                    The channels' videos garnered tens of millions of views on
                    Facebook before the suspension, both CNN and RT reported.

                    In response, RT's editor-in-chief, Margarita Simonyan, tweeted
                    Monday morning: "Facebook has blocked our projects with billions
                    of views!!!" She also said Facebook blocked the pages without
                    giving RT a chance to respond.

                    All the pages are run by Maffick Media, a German-registered
                    company that operates up to a dozen contractors and freelancers
                    out of a WeWork office in Hollywood, CNN reported.




2 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 4 of 8




                    Maffick Media CEO Anissa Naouai presenting a video on "In The
                    Now" about US tensions with Iran. This video was published
                    January 31, with the image captured Monday.
                    In the NOW/YouTube




                    According to company records in Germany cited by CNN, Maffick
                    is 51% owned by Ruptly, an RT subsidiary registered in Berlin. The
                    remaining stake is controlled by Maffick CEO Anissa Naouai, a
                    former RT host, CNN said.

                    In citing those company records, CNN credited the German news
                    site T-Online and the Alliance for Securing Democracy, an anti-
                    Kremlin advocacy group run by former US intelligence and State
                    Department and intelligence officials.

                    Maffick's Facebook pages do not mention their parent company or
                    stakeholders. Facebook typically doesn't require pages to declare
                    such information.

                    Facebook said it would ask the page owners to disclose where the
                    channels were run from and their affiliation with Ruptly, CNN
                    reported.

                    "People connecting with Pages shouldn't be misled about who's


3 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 5 of 8

                    behind them," a Facebook spokesman told Business Insider in a
                    statement. "Just as we've stepped up our enforcement of
                    coordinated inauthentic behavior and financially motivated spam
                    over the past year, we'll continue improving so people can get
                    more information about the Pages they follow."

                    Naouai said on Monday that Facebook had not contacted Maffick
                    about the suspensions.

                    Facebook has become stricter at policing content on its pages over
                    the past year. The company has over the past six months taken
                    down hundreds of pages and accounts deemed to be part of
                    campaigns to influence politics around the world, from the US to
                    Moldova.

                    Read more: Facebook is thinking about removing anti-vaccination
                    content as backlash intensifies over the spread of misinformation
                    on the social network




                    Zuckerberg in Washington, DC, in April. His company has been
                    ramping up its crackdown on content lately.
                    REUTERS/Leah Millis



4 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 6 of 8

                    "In the Now" still operates an active channel on YouTube and
                    regularly posts videos from Soapbox. Those videos, however, carry
                    a disclaimer highlighting the channel's link to RT and the Russian
                    government.

                    RT's US affiliate registered as a foreign agent in the US under the
                    Foreign Agents Registration Act in late 2017. Simonyan, the RT
                    editor-in-chief, called the requirement "war the US establishment
                    wages with our journalists."

                    Read more: RT editor-in-chief: US affiliate of Russia Today will
                    register as a foreign agent




                    Putin with Simonyan in Moscow in July.
                    Sergei Chirikov/Pool via Reuters




                    Simonyan reacted to Facebook's suspensions with outrage in a
                    series of Monday-morning tweets.

                    "CNN, on a tip from a fund funded by the State Department and
                    NATO, made material that this project is funded from Russia,"



5 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 7 of 8

                    Simonyan wrote.

                    It is not clear where she based this allegation on — it is likely that
                    she was referring to the Alliance for Securing Democracy. Business
                    Insider has contacted CNN for comment.

                    Simonyan also suggested that Facebook had suspended Maffick's
                    pages only after CNN asked it about Maffick's links to the Russian
                    government. "We did not violate Facebook rules — we have never
                    had any complaints," she said.

                    Naouai, Maffick's CEO, described Facebook's suspension as
                    "unprecedented discrimination," noting in a post that the company
                    didn't ask other channels to declare their parent company and
                    financial affiliations.

                    In a Monday statement, Maffick accused Facebook of
                    discriminating against Russian government-funded content and
                    CNN of "stoking hysteria over Russia."

                    It said: "Similarly to NPR, PBS, BBC, DW, CBC, AJ+ and many
                    other media companies, Maffick is supported in part by government
                    funding ... Why single us out?"

                    "One reason and one reason only: The government that helps fund
                    our company is Russia," it added. "We did not violate any of
                    Facebook's policies whatsoever. None of our content promotes
                    disinformation or fake news."

                    "Yet CNN pressured Facebook into unprecedented censorship in a
                    desperate attempt to milk ratings by stoking hysteria over Russia,"
                    Maffick said.

                    Rania Khalek, an American commentator who presents some
                    Soapbox videos, also told CNN that working for Maffick "is not an


6 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
Russia's RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points to millennials
                             Case 3:20-cv-05222-JD Document 10-5 Filed 08/04/20 Page 8 of 8

                    endorsement of the policies of its sponsors, just like working for
                    CNN is not an endorsement of the pharmaceutical companies or
                    weapons companies that play advertisements on CNN."




7 of 7                                about:reader?url=https://www.businessinsider.com/rt-attacks-facebook-fo...
